351 F.2d 468
Leonard Milton CADE, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 22456.
United States Court of Appeals Fifth Circuit.
Oct. 7, 1965.

Walter R. Stedeford, Jacksonville, Fla., for appellant.
Wm. J. Hamilton, Jr., Asst. U.S. Atty., Jacksonville, Fla., for appellee.
Before TUTTLE, Chief Judge, THORNBERRY, Circuit Judge, and CARSWELL, District Judge.
PER CURIAM:


1
On this appeal from a conviction and sentence under the Dyer Act, the appellant makes two specific contentions.  The first is that there was insufficient evidence to warrant the jury's finding beyond a reasonable doubt that the stealing of the subject automobile had occurred prior to its transportation in interstate commerce.  The second is that prejudicial error occurred when the trial court permitted the introduction in evidence, over objection, of the testimony of a friend of the appellant to the effect that appellant had stolen his gasoline credit card before leaving his home on what, within a reasonably short period thereafter, turned out to be the trip that took the car across state lines into Florida.


2
Dealing with these points in reverse order, we conclude that the illegal taking of his friend's credit card upon departure from the residence where appellant had been staying can legally give rise to the inference that a permanent departure was intended; thus, that there was an intent not to return the automobile to the Econo Car Co., its owner.  Then dealing with the other matter, it is clear in light of this fact and the other facts of record, that there was ample evidence from which the jury could infer that prior to his taking the automobile across state lines, contrary to the restrictions contained in the rental agreement, Cade had formed the intention and performed the acts necessary to amount in law to a stealing of the automobile in question.


3
The Court is indebted to counsel who acted voluntarily for the accused both in the trial court and in this Court.


4
The judgment is affirmed.